DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-20 of U.S. Application No. 16/447,322 filed on 06/20/2019 have been examined. 

Applicant's amendments and remarks filed 08/23/2021. Claims 1, 13 and 20 have been amended. Claims 8 and 18 were canceled. Claims 1-7, 9-17 and 19-20 are presently pending and are presented for examination.

Office Action is in response to the Applicant's amendments and remarks filed02/09/2022. Claims 1, 13 and 20 have been amended. Claims 1-7, 9-17 and 19-20 are presently pending and are presented for examination.


Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 101: Applicant’s amendments with respect to claims 1-7, 9-17 and 19-20 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 101 to claims 1-7, 9-17 and 19-20 have been withdrawn.
In regards to rejection under 35 U.S.C. § 102: Applicant’s amendments with respect to claims 1-7, 9-17 and 19-20 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 102 to claims 1-7, 9-17 and 19-20 have been withdrawn.


Allowable Subject Matter
Claims 1-7, 9-17 and 19-20 are allowed over the prior art of record.
As per claim 1-7, 9-17 and 19-20 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest: 	The prior art fails to explicitly teach a method of autonomously controlling movement of a plurality of delivery vehicles, comprising: generating, by a processor, a plurality of different routing passes for a set of orders to be delivered by the plurality of delivery vehicles according to a routing plan specifying a plurality of stops for each delivery vehicle to deliver the orders, each routing pass including a set of parameters having different values, using one or more business rules that describe a set of allowed values for one or more of the parameters; executing, by the processor, each of the plurality of routing passes on a routing platform configured to generate a routing plan for the plurality of delivery vehicles corresponding to a single routing pass for the set of orders, wherein executing each of the plurality of routing passes on the routing platform comprises concurrently executing multiple routing passes; applying, by the processor, a comparison rule set that assigns a score to each routing plan corresponding to a respective one of the plurality of routing passes; selecting, by the processor, one of the plurality of routing passes based on the score of the corresponding routing plan; and dispatching the selected routing pass via the routing platform for the set of orders.
Claims 2-7, 9-12 depend from claim 1 and claims 14-17, 19 depends from claim 13, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668